EXAMINER’S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of Allowance is responsive to the amendment filed on 01/19/2021. As directed by the amendment, claims 13 and 16-20 have been amended, claims 14 and 15 have been cancelled and claim 21 is new.  
The amendments to the claims noted above are sufficient to overcome the objections and rejections to the claims from the previous Office action. Those objections and rejections are hereby withdrawn. 
Drawings
The drawings were received on 01/19/2021.  These drawings are acceptable.
Election/Restrictions
Claims 13 and 16-21 are allowable. Claims 13 and 16-21 are allowable. The restriction requirement between Group I (claims 1-12) and Group II (claims 13-20), as set forth in the Office action mailed on 06/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. None of withdrawn claims (Group I claims 1-12) require all limitation of allowed claims
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

Please cancel claims 1-12.

Allowable Subject Matter
Claims 13 and 16-21 are allowed and have been renumbered to claims 1-7 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form for references cited but not relied upon for rejection of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/26/2021